Citation Nr: 0626004	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  99-16 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left 
knee disability from January 22, 1998 to July 22, 1998.

2.  Entitlement to a rating in excess of 20 percent for left 
knee disability from September 1, 1998 to March 14, 2003.

3.  Entitlement to a rating in excess of 20 percent for left 
knee disability from May 1, 2003 to August 20, 2003.  

4.  Entitlement to an increased rating for left knee 
disability, status post total knee replacement, from 
September 1, 2006, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1982 to December 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (RO).  In a March 2001 decision, the Board 
denied a rating in excess of 20 percent for osteoarthrosis of 
the left knee.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In March 2004, 
the Court vacated the Board decision and remanded the matter 
back to the Board.  In November 2004, the Board remanded the 
case to the RO for further development.  

The issue of entitlement to an increased rating for left knee 
disability, status post total knee replacement, as of 
September 1, 2006 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period of January 22, 1998 to July 22, 1998, the 
veteran's left knee disability was manifest by limited and 
painful flexion to 70 degrees at worst; the veteran did not 
have the functional equivalent of flexion limited to 30 
degrees; extension was not impaired; there was no lateral 
instability or subluxation; the veteran was receiving the 
maximum rating under Diagnostic Code 5258.  

2.  For the period of September 1, 1998 to March 14, 2003, 
the veteran's left knee disability was manifest by limited 
flexion to 55 degrees at worst; the veteran did not have the 
functional equivalent of flexion limited to 30 degrees; 
extension was limited to 15 degrees; the veteran did not have 
the functional equivalent of extension limited to 20 degrees; 
the veteran had slight lateral instability and subluxation; 
the veteran was receiving the maximum rating under Diagnostic 
Code 5258.  

3.  For the period May 1, 2003 to August 20, 2003, the 
veteran's left knee disability was manifest by limited 
flexion to 55 degrees at worst; the veteran did not have the 
functional equivalent of flexion limited to 30 degrees; 
extension was limited to 15 degrees; the veteran did not have 
the functional equivalent of extension limited to 20 degrees; 
the veteran had slight lateral instability and subluxation; 
the veteran was receiving the maximum rating under Diagnostic 
Code 5258.  


CONCLUSIONS OF LAW

1.  For the period of January 22, 1998 to July 22, 1998, the 
schedular criteria for a separate 10 percent rating for 
limitation of flexion is met, the criteria for a rating in 
excess of 20 percent under Diagnostic Code 5258 are not met, 
thus a combined rating for that period of 30 percent is 
warranted.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.1, 4.7, 4.25, 4.59, 4.71a, Diagnostic Codes 5260-
5010, 5258 (2005).

2.  For the period of September 1, 1998 to March 14, 2003, 
the schedular criteria for a combined rating of 50 percent 
for left knee are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.7, 4.25, 4.59, 4.71a, Diagnostic 
Codes 5260-5010, 5261-5010, 5257, 5258 (2005).

3.  For the period of May 1, 2003 to August 20, 2003, the 
schedular criteria for a combined rating of 50 percent for 
left knee are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.7, 4.25, 4.59, 4.71a, Diagnostic 
Codes 5260-5010, 5261-5010, 5257, 5258 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).

A letter dated in January 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated in an August 2005 rating decision and 
an additional supplemental statement of the case (SSOC) was 
provided in January 2006.  

The claimant's pertinent medical records, both VA and 
private, have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded 
multiple VA examinations.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

The Board notes that the increased rating matter has been 
divided into three time periods, as the veteran was receiving 
temporary total ratings between these periods.  The matter 
remanded below, is for the time period following the last 
assigned temporary total rating.  The applicable VA 
examination reports during the time periods being adjudicated 
are thorough and supported by VA outpatient treatment 
records.  The examinations in this case are adequate upon 
which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran has been sent a letter which complies with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
addition, by virtue of the temporary total ratings, the 
assigned ratings herein have effective dates assigned.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In a September 1993 rating decision, service connection was 
granted for postoperative residuals of a left knee injury.  A 
10 percent rating was assigned under Diagnostic Code 5257.  
In a May 1997 rating decision, the disability rating was 
increased to 20 percent effective January 1997.  

In January 1998 correspondence, the veteran indicated that 
was seeking an increased rating.  Thereafter, VA and private 
medical records were obtained.  

In March 1998, the veteran was afforded a VA examination.  At 
that time, the veteran complained of bilateral knee pain on 
prolonged sitting or standing.  On examination, there was no 
laxity noted, per Drawer test, but there was some joint space 
narrowing, bilaterally.  The veteran's range of motion was 
from 0 to 130 degrees passively.  However on active range of 
motion, the veteran was shown to have from 0 to 70 degrees of 
motion in the left knee.  The examiner stated that there were 
no true flare-ups.  X-rays revealed mild medial joint space 
narrowing with no evidence of significant spurring.  There 
was an oval-shaped density posterior to the central portion 
of the left knee measuring 2 centimeters by 1 centimeter.  
There was concern that this represented an early finding of 
synovial osteochondromatosis.  The examiner concluded with 
diagnoses of status-post arthroscopy of the left knee with 
partial resection of the posterior horn of the lateral 
meniscus, and patellofemoral syndrome bilaterally.

In June 1998, the veteran was evaluated.  She reported that 
she had pain on walking, bending, and kneeling.  
Additionally, she related that she had some swelling that 
improved with rest.  On examination, she walked well.  Her 
knee and ankle jerks were +2/4 and equal bilaterally.  
Sensation was intact and equal in all dermatomal areas.  
Range of motion testing revealed flexion to 90 degrees and 
the patella tracked well.  X-rays revealed that there was a 
loose body about the size of an almond posteriorly in her 
knee.  Otherwise, there were minimal osteoarthritic changes.  
A diagnostic arthroscopy was recommended.  

In July 1998, the veteran underwent the recommended surgical 
procedure.  She had diagnostic arthroscopic surgery with 
trimming of chondromalacia, excision of plica, and 
hypertrophic fat pad and joint debridement.  

In an August 1998 rating decision a temporary total rating 
was assigned for the period of July 22, 1998 to September 1, 
1998.  On September 1, 1998, the 20 percent rating was 
reassigned; however, it was assigned under Diagnostic Code 
5003-5262.  The veteran appealed that determination.  

September 1998 treatment records show that the veteran was 
doing well postoperatively.  She exhibited limited range of 
motion and soft tissue swelling.  In October 1998, the 
veteran had full range of motion with minimal discomfort, 
minimal effusion, no erythema, and no crepitation.  

In December 1998, the veteran was afforded another VA 
examination.  At that time, the veteran complained of knee 
pain which was aggravated with activities including kneeling 
and prolonged sitting and standing.  On examination, there 
was negative laxity per Drawer test, and negative findings 
with varus/valgus stresses on both knees.  It is unclear as 
to whether McMurray's test was negative, but the examiner 
noted exquisitely painful knees.  In the left knee, the 
veteran was shown to have active range of motion from 15 
degrees of extension to 55 degrees of flexion, and a passive 
range of motion from 10 degrees of extension to 70 degrees of 
flexion.  X-ray results showed mild medial joint space 
narrowing bilaterally.  No osteophytic spurring of 
significance was indicated, and there was an oval-shaped 
density posterior to the left knee.  The diagnoses were 
status post arthroscopy of the left knee times two.  

In June 1999, the veteran reported that she stopped using the 
stabilizing brace due to discomfort.  She reported having 
knee pain with activities.  She also stated that the left 
knee sometimes felt unstable.  She was able to flex and 
extend well with a little discomfort.  McMurray's test was 
negative.  She had mild crepitus.  The patella tracked well.  
She was able to flex to 100 degrees before pain.  Apley grind 
test was positive.  X-rays revealed slight lateral 
subluxation.  The diagnosis was chondromalacia of the patella 
with hypertrophic fat pad and scar tissue.  

In a July 1999 letter, J.F.J., M.D., indicated that he had 
been treating the veteran for left knee pain.  

In September 1999, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO, and testified that she 
experienced chronic pain and significant loss of motion in 
her knee.  She stated that she had undergone a second 
arthroscopy to remove an almond-shaped loose body in the left 
knee, but that her treating physician advised her that he was 
unable to remove it.  According to the veteran, she 
experienced instability in her left knee and had to wear a 
brace.  She also stated that her knee locked up and indicated 
that it would "give out."  

November 1999 MRI testing showed mild degeneration of the 
medial meniscus.  

In a January 2000 rating decision, service connection was 
separately granted for patellofemoral arthritis of the right 
knee and a 10 percent rating was assigned effective January 
1998 (date of claim for the increase) under Diagnostic Code 
5262-5010.  It was noted that the prior characterization of 
left knee injury with chondromalacia, which had been rated as 
20 percent disabling, was changed to osteoarthrosis of the 
left knee and the 20 percent rating was assigned under 
Diagnostic Code 5258.  

The Board notes that the proper rating for the arthritis is 
inextricably intertwined with the rating for the left knee on 
appeal because, as set forth below, all applicable diagnostic 
codes must be considered.  

In April 2000, the veteran was afforded another VA 
examination.  The report of that examination shows that a 
magnetic resonance imaging (MRI) of both knees showed some 
meniscal degeneration in each knee without meniscal tear.  X-
rays of the knees in December 1998 showed bilateral mild 
medial compartment narrowing.  The veteran reported that she 
climbed stairs slowly, and was only able to travel up one 
half of a flight of stairs due to her knees.  In addition, 
she indicated that she was only able to walk for 
approximately one-half of a block.  The veteran stated that 
she was attending vocational rehabilitation training and was 
taking courses in computer science.  On examination, the 
veteran was observed to walk with a significant limp, and 
favored her left lower extremity.  She was observed to walk 
with a flexed left knee, and was unable to perform more than 
25 percent of a deep knee bend due to pain.  Audible crepitus 
in the knees was noted on squatting.  The veteran was able to 
perform heel-toe walking.  Examination of the knees disclosed 
some warmth in the left knee, and there was some diffuse left 
knee swelling, but effusion was difficult to detect because 
of limitation of full extension.  The examiner offered his 
opinion that mild synovial thickening was present.  The range 
of motion in the veteran's left knee was from 13 degrees of 
extension to 110 degrees of flexion.  There was pain at the 
end-ranges of motion.  There was no true laxity in either 
knee, and there was no instability present.  Crepitus was 
present bilaterally, but the neurovascular examination of 
both lower extremities disclosed no abnormalities.  The 
examiner concluded with diagnoses of osteoarthrosis of the 
left knee, and patellofemoral arthritis of the right knee.

In July 2000, the veteran reported knee pain.  She had mild 
to moderate crepitus and pain to palpation in the 
infrapatellar fat pads.  She could flex to 95 degrees.  
Extension was good.  In October 2000, the veteran again 
reported knee pain.  She had synovitis in the left knee.  It 
was noted that MRI testing was essentially within normal 
limits except for some mild degeneration of the medial 
meniscus.  The next month, an attempt was made to aspirate 
fluid from her knee which was significantly swollen, but the 
attempt was unsuccessful.  May 2002 MRI testing again showed 
mild degeneration of the medial meniscus.  The veteran also 
reported that pain and stiffness was getting worse and that 
locking up was present.  In September 2002, it was indicated 
that the veteran had synovial thickening of the left knee, 
however, it was noted that prior attempts to aspirate were 
unsuccessful.  In January 2003, an MRI showed a loose body 
which appeared to be trapped behind the cruciates.  

On March 4, 2003, the veteran underwent another diagnostic 
arthroscopy.  There was degenerative arthritis noted in the 
undersurface of the patella, in the lateral facet, where it 
was almost completely devoid of articulator cartilage.  A few 
days later, it was noted that the appellant had inflammatory 
polyarthritis.  Thereafter, examination noted much 
patellofemoral crepitus, tender medial joint line, and tender 
patellofemoral joint.  There was no effusion.  

In an April 2003 rating decision, a temporary total rating 
was assigned for osteoarthrosis of the left knee, for the 
period of March 14, 2003 to May 1, 2003.  

In August 2003, the veteran underwent a left patellofemoral 
replacement-revision of the kneecap with implant.  

In a September 2003 rating decision, a temporary total rating 
was assigned for osteoarthrosis of the left knee, beginning 
August 21, 2003 and continued through September 2004.  
Thereafter, a 30 percent rating was assigned from 
October 1, 2004.  

In November 2003, it was noted that the veteran still had 
some ongoing patellofemoral instability as well as some 
popping and snapping from flexion to full extension.  
However, the examiner indicated that the veteran's function 
was improving.  In December 2004, it was indicated that the 
veteran had undergone multiple left knee surgeries, but with 
only poor results.  

In April 2005, the veteran was afforded another VA 
examination.  At that time, the veteran complained of pain, 
locking up of the knee, and chronic swelling, but no current 
giving way or instability.  During flare-ups which occurred 
twice per month, the knee would need to be immobilized with a 
brace and the veteran would need to use crutches or a walker.  
Physical examination revealed valgus positioning and mild 
swelling over the generalized joint and patella.  There was 
no tenderness, erythema, bruising, warmth, fluctuation, 
crepitus, or stiffness.  Valgus stress and varus stress were 
intact.  Anterior Drawer sign was not present.  Lachman's was 
not present.  Flexion was limited to 10 degrees and extension 
was limited to 30 degrees.  There was a 20 centimeter well-
healed vertical incision.  Repetitive motion was not done.  
The diagnosis was failed left patellofemoral replacement and 
degenerative arthritis.  X-rays revealed postoperative change 
involving the intercondylar notch as well as the posterior 
aspect of the patella.  Degenerative changes were also 
present in both the medial and lateral compartments.  

In an August 2005 rating decision, the 100 percent temporary 
total rating was continued through August 31, 2006.  The 
veteran's osteoarthrosis of the left knee was recharacterized 
as left total knee replacement.  As of September 1, 2006, a 
30 percent rating was scheduled to be assigned pursuant to 
Diagnostic Code 5055.  

In this case, during the course of the appeal, the veteran 
underwent several surgical procedures.  She was assigned 
temporary total ratings for those periods.  The issue of an 
increased rating, considering all applicable diagnostic 
codes, therefore, is for the periods not included in the 
temporary total ratings.  In sum, there are three periods for 
consideration: January 22, 1998 to July 22, 1998; September 
1, 1998 to March 14, 2003; and May 1, 2003 to August 20, 
2003.  During each of these periods, the veteran has been 
assigned a 20 percent rating under Diagnostic Code 5258.  

Under Diagnostic Code 5256, ratings are assigned for 
ankylosis of the knee.  The veteran does not have ankylosis 
of the left knee.  Thus, this code is inapplicable.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Under Diagnostic Code 5258, a 20 percent rating is assigned 
for dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint.  

Diagnostic Code 5260 provides for a 10 percent evaluation 
where flexion is limited to 45 degrees; a 20 percent 
evaluation where flexion is limited to 30 degrees; and 30 
percent evaluation where flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent evaluation requires 
extension limited to 10 degrees; a 20 percent evaluation 
requires extension limited to 15 degrees; a 30 percent 
evaluation requires extension limited to 20 degrees; a 40 
percent evaluation requires extension limited to 30 degrees; 
and a 50 percent evaluation requires extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

A separate rating for limitation of extension and for 
limitation of flexion may be assigned.  VAOPGCPREC 9-2004.

In a precedent opinion, the General Counsel (GC) of VA held 
that a veteran who has arthritis and instability in his knee 
may receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).

Diagnostic Code 5262 provides a 10 percent rating for 
malunion of the tibia and fibula with slight knee disability, 
a 20 percent rating for moderate knee disability, and a 30 
percent rating for marked knee disability.  

Diagnostic Code 5055 governs total knee replacements.  See 
38 C.F.R. § 4.71(a) (2005).


January 22, 1998 to July 22, 1998

As noted, the veteran has been assigned by the RO a 20 
percent rating under Diagnostic Code 5258.  

The veteran is receiving the maximum rating under Diagnostic 
Code 5258.  

The medical records dated in the pertinent time period show 
that the veteran had painful motion.  Her range of motion was 
from zero to 130 degrees in March 1998, however, flexion was 
more significantly impaired, to 70 degrees, in June 1998.  
Lateral instability or subluxation was not shown during this 
time period.  

In sum, the veteran had painful motion on flexion of the 
knee.  Therefore, although she did not meet the schedular 
criteria for a 10 percent rating, a 10 percent rating is 
warranted based on the painful motion.  Limitation of 
extension was not demonstrated so a rating on that basis was 
not warranted.  A separate rating based on either lateral 
instability or subluxation is also not warranted as neither 
was demonstrated.  

Therefore, a 10 percent rating for limitation of 
motion/painful motion on flexion is warranted under 
Diagnostic Code 5260-5010.  A higher rating is not warranted 
as the veteran did not have flexion limited to 30 degrees or 
the functional equivalent thereof, even considering pain and 
the other DeLuca criteria.  

Accordingly, a separate 10 percent rating based on limitation 
of flexion was warranted for the period of January 22, 1998 
to July 22, 1998.

The Board notes that the veteran was therefore entitled to 
the maximum 20 percent rating under Diagnostic Code 5258 and 
a 10 percent rating under Diagnostic Code 5260-5010.  
Therefore, the combined rating during this time period is 30 
percent.  See 38 C.F.R. § 4.25.  


September 1, 1998 to March 14, 2003, and May 1, 2003 to 
August 20, 2003

As noted, the veteran has been assigned by the RO a 20 
percent rating under Diagnostic Code 5258 which, again, is 
the maximum rating under Diagnostic Code 5258.  

During this time period, the veteran's flexion ranged from 55 
to 110 degrees, with pain.  Extension was between 10-15 
degrees.  X-rays also revealed slight lateral subluxation and 
the veteran had varying complaints of instability.  She 
reported instability at some times, and not at others.  

In taking into considering the veteran's various failed 
surgical procedures, constant complaints of pain and flare-
ups, all confirmed in the record, and in affording the 
veteran the benefit of the doubt, the Board has considered 
the veteran's limitations of the left knee at their worst.  

At worst, flexion was limited to 55 degrees with pain.  Even 
considering DeLuca, the veteran does not meet the criteria 
for a 20 percent rating as she did not exhibit flexion 
limited to 30 degrees or the functional equivalent thereof.  
As such, a 10 percent rating is in order under Diagnostic 
Code 5260.  

However, a separate rating is warranted for limited 
extension.  Extension, at worst, was limited to 15 degrees.  
Thus, a 20 percent rating is warranted for extension.  A 
rating in excess of 20 percent is not warranted as the 
veteran did not exhibit the functional equivalent of 
extension limited to 20 degrees, even considering Deluca.  

The veteran also demonstrated slight lateral instability and 
subluxation which warrants an additional 10 percent rating.  
The instability and subluxation was not more than slight, so 
a 20 percent rating was not warranted.  

In sum, the veteran's left knee warranted a 20 percent rating 
under Diagnostic Code 5258, a 20 percent rating under 
Diagnostic Code 5261, a 10 percent rating under Diagnostic 
Code 5260, and a 10 percent rating under Diagnostic Code 
5257.  The combined rating per 38 C.F.R. § 4.25 is 50 
percent.  See also Esteban v. Brown, 6 Vet. App. 259 (1994) 
(impairments associated with a veteran's service-connected 
disability may be rated separately unless they constitute the 
same disability or the same manifestation).

The Board combined the last two time periods in the analysis 
above as the veteran met the highest possible rating during 
the first time period and it continued from that point 
onward.  

The Board notes that there is no basis for a rating based on 
the residual scarring due to the knee surgeries as it has 
been described as well-healed and essentially asymptomatic 
during the applicable periods on appeal.  It was not shown to 
be painful.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002 & 2005).  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the evidence supports an additional 10 percent 
rating based on limitation of flexion for January 22, 1998 to 
July 22, 1998, thus the combined rating is increased to 30 
percent for that time period.  The evidence also supports a 
higher combined rating of 50 percent for the time periods of 
September 1, 1998 to March 14, 2003, and May 1, 2003 to 
August 20, 2003.  


ORDER

Entitlement to a combined rating of 30 percent for left knee 
disability from January 22, 1998 to July 22, 1998, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to a combined rating of 50 percent for left knee 
disability from September 1, 1998 to March 14, 2003, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to a combined rating of 50 percent for left knee 
disability from May 1, 2003 to August 20, 2003, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.


REMAND

The veteran has been assigned a temporary total rating 
through the end of August 2006.  The record reflects that the 
veteran has undergone a VA examination, possibly in June 
2006.  The RO indicated that a 30 percent rating is scheduled 
to be assigned effective September 1, 2006.  However, as 
indicated above, the veteran has been assigned a 50 percent 
rating prior to this last temporary total rating.  

In light of the foregoing, the veteran's VA medical records 
to include any VA examination that was conducted in June 
2006, should be obtained.  If the veteran has not been 
examined or if the RO deems necessary, the veteran should be 
reexamined to assess her level of disability following her 
total knee replacement.  She should also be provided VCAA 
notification regarding ratings following a total knee 
replacement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055 
(2005).  Accordingly, this matter is REMANDED for the 
following actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority as to 
the left knee disability following a total 
knee replacement.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 
7-2004 (July 16, 2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  A 
notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  Obtain and associate with the claims 
file copies of all VA medical records, 
which are not already in the claims file, 
to include any VA examination that may 
have been conducted in June 2006.

3.  If the veteran has not been examined or 
if the RO deems necessary, the veteran should 
be reexamined to assess her level of 
disability following her total knee 
replacement.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  The 
examiner's findings should be consistent with 
38 C.F.R. § 4.71a, Diagnostic Code 5055.  A 
rationale for any opinion expressed should be 
provided.

4.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


